Mr. Presiding Justice Clark delivered the opinion of the court. A writ of mandamus was awarded appellee, as petitioner, against appellants, as respondents, commanding that the petitioner he permitted to examine the records and hooks of the Fred D. Jones Co., a corporation. There was a trial before the court without a jury. The appellant did not submit propositions of law to be held by the court, in accordance with Section 61 of the Practice Act (Section 42 of the former act). It has uniformly been, held that where-such propositions are not submitted ho question of law is presented to the court on appeal for review, the ultimate facts found by the court from the evidence not having been set forth in the bill of exceptions. Hobbs v. Ferguson’s Estate, 100 Ill. 232. The statute of this state gives an unlimited right to stockholders to inspect the books and papers of the corporation. It is no defense that he is influenced by improper motives or purposes to procure the information. Venner v. Chicago City Ry. Co., 246 Ill. 173. The record shows conclusively that title to 100 shares of stock was in Baumrucker at the time of filing his petition. It is true there- is some evidence tending to show that negotiations had been had between bim and Mr. Jones, an officer of the defendant corporation, under which Jones was to acquire the stock, and that Jones had instituted proceedings in chancery seeking the specific performance of the alleged contract. These facts, however, present no defense to the petition for mandamus. Affirmed.